ABEL ACOSTA,CLERK , . . '
SUPREME CT.BLDING. ' ` "l g L/{ ;]g ' 03
201 W.14TH ST.RM.1'06 f

P.o.BoX 12308 . ,

AUSTIN,TEXAS 7§7,11-2308

NOVEMBER 15,2015

RE: STATUS REPORT ON MOTION SENT FOR REMAND OF WRIT OF HBEAS CORPUS-FOR PROPER REVIEW
AND/QR EVIDENTIARY HEARING WRIT NO.WR-78/478-OZ#SENT ON 9-22~2015.

DEAR MR.ACOSTA/

I JUAN MUNOZ,TDCJ N0.0l467005/AM SENDING THIS FIRST (l) NOTICE OF THE STATUS
AS TO PRIOR MOTION FOR REMAND OF WRIT OF HABEAS CORPUS FOR PROPER REVIEW7EVIDENTL
IARY.HEARING.I HAD SENT THIS MOTION ON;9-22-2015,ARGUING THE FACT BEHIND THE FIL*
ING OF MY WRIT OF HABEAS CORPUS/AND NOT BEING A SUBSEQUENT WRIT.IT HAS BEEN APPRO-
XIMATELY ONE (l) MONTH AND THREE (3) WEEKS SINCE I HAVE HEARD OF ANYTHING FROM l
YOUR OFFICE,EVEN SUCH AS\RECIEVING MY MOTION.THIS MOTION IS OF THE UPMOST IMPORT:
ANCE-AND IS OF NEEDED MUCH ATTENTION.

I WOULD LIKE TO TAKE THIS TIME TO THANK YOU FOR YOU VALUABLE TIME AND CONS~
IDEATION IN MY MATTER.MAY GOD BLESS YOU.

RECEIVED |N
COURT OF CR\M!_HAL APP-EALS

DEC I_J; i: ims
Abel Acosta, Clerk

 

DOLPH BRISCOE UNIT
1459 W.HWY.85
DILLEY/TEXAS 78017
FRIO COUNTY

PAGE l oF l